Citation Nr: 1738601	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-28 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to September 1973.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.
 
In November 2016, the Veteran and his wife testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claim file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss disability.  After a review of the claim file, the Board finds that additional development is needed prior to deciding the issue.

VA examination and Lay statements

On VA examination in February 2011, the examiner performed an audiological examination and reviewed medical records, including audiological examinations from the Veteran's service treatment records.  The examiner found the Veteran had bilateral sensorineural hearing loss and opined "it is less likely as not that the hearing loss is related to military noise exposure."

In support of this, the examiner noted medical literature from 2005 did not find scientific support for delayed onset noise induced hearing loss.  The examiner also noted the Veteran's hearing was normal at separation and that "there was no significant shift in hearing levels during military service".  

Record is incomplete

In his February 2012 notice of disagreement the Veteran reported his primary VA physician (Dr. S.) suggested the Veteran appeal the denial of his hearing loss claim.  Similarly, in his September 2013 appeal to the Board, the Veteran stated Dr. S. "disagrees with your decision."  However, the Veteran did not state why Dr. S. disagreed or whether Dr. S. provide a medical opinion in support of this disagreement.  

The Board is unable to determine if Dr. S. provided such an opinion as the most recent VA treatment notes are from January 2011.  Additionally, review of the VA treatment notes of record reveals they are incomplete.  In June 2010, the Veteran underwent an audiology consultation.  The examining doctor provided the Veteran with "information on filing for possible hearing loss due to military service" and noted the results of audiological testing performed that day were in "Audiogram Display under Audiology in the Tools section of CPRS".  A review of the record does not reveal such test results.

In light of the above, the record appears to be incomplete, and such evidence may support the Veteran's claim.  Furthermore, the Board acknowledges that these records are from a Federal facility and that VA has an increased obligation in regard to obtaining records in the custody of a Federal department or agency.  See 38 C.F.R. § 3.159(c)(2) (2016).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA records, to include audiological test results found in VA's Computerized Patient Record System (CPRS).  All efforts to obtain such records should be documented in the claims folder.  All new records should be associated with the Veteran's VA claim file.

2.  Inform the Veteran that VA does not have a statement from Dr. S.  Inform the Veteran that he should attempt to obtain such statement (since it appears to have been oral).

3.  After undertaking any additional development deemed appropriate, adjudicate the claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




